Citation Nr: 1221824	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to April 1967.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision the RO granted service connection for asbestosis and assigned the disability a noncompensable, or 0 percent, evaluation effective from June 10, 2004.  The Veteran perfected an appeal from that decision as to the disability rating assigned. 

In May 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim. 

In this case, the Veteran asserts that his service-connected asbestosis disability is more severe than what is represented by the currently assigned noncompensable (or 0 percent) evaluation.  Specifically, at his May 2012 hearing before the undersigned, the Veteran testified that his asbestosis condition has increased in severity -- not only since the time of his initial VA respiratory examination in September 2006, but also since the most recent VA and private examinations in October 2009 and in November 2010, respectively.  See Hearing Transcript, pp. 10-13.  

In this regard, the Board acknowledges that the record contains a relatively recent private pulmonary function test (PFT) dated in December 2011.  See Clermont Mercy Hospital, PFT, December 20, 2011.  Unfortunately, this PFT is not suitable for rating purposes as it does not contain post-bronchodilator FEV or DLCO (SB) values. (Emphasis added).  

Indeed, in general, post-bronchodilator studies are required for disability evaluation purposes; such results are to be used in applying the evaluation criteria in the rating schedule. See 38 C.F.R. § 4.97, Note (d)(4) and (5); see also 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833.  As the December 2011 private PFT report does not contain post-bronchodilator finings/studies, it is deemed inadequate for current rating purposes.  

Therefore, in light of the Veteran's assertions that his condition has worsened, and further considering that the record contains medical that is either too remote in time, or inadequate for evaluation purposes, the Board finds that a new VA examination is warranted here.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board also notes that the record contains conflicting findings as to whether the Veteran has chronic obstructive pulmonary disease (COPD), and if so, which respiratory symptoms/findings, if any, are attributable to such disability.  

For example, the September 2006 VA examiner diagnosed COPD and asbestosis, but opined that the pulmonary symptomatology was likely due to COPD, exclusively.  This is significant because the RO subsequently declined to assign a 10 percent evaluation for asbestosis based on the aforementioned opinion; this was so in spite of the fact that DCLO was noted as 75 percent of predicted value upon examination.  See September 2006 VA Examination, p.5.  On the other hand, the October 2010 VA examiner diagnosed COPD (due to prolonged smoking) but attributed most of the Veteran's abnormal PFT studies to "progressing asbestosis."  Likewise, a November 2010 private treatment record from Dr. Beck indicated PFTs "consistent with mild Gold stage 1 COPD."  However, an April 2012 private treatment record from Dr. Beck reflects that there is no evidence of COPD "by GOLD criteria."  These conflicting findings should be reconciled by the VA examiner upon remand.  

Lastly, the Board notes that the most recent VA examination, dated in October 2009, references a May 4, 2009, PFT study conducted by Dr. Beck (private physician).  The VA examination report delineates various PFT findings from Dr. Beck's evaluation, to include a DLCO value of 26 percent.  This DLCO value, which is very low and would potentially warrant a 100 percent evaluation under DC 6833, is largely inconsistent with the other DLCO values/findings of record.  The Board notes that the referenced May 2009 PFT study from Dr. Beck is not currently of record.  Therefore, the Board is unable to determine whether, for example, the DLCO value was based on the Single Breath Method (SB) (as required for evaluation under DC 6833), or if it was conducted post-bronchodilator.  For these reasons, the RO should attempt to obtain a copy of the May 2009 PFT report referenced in the October 2009 VA examination and associate it with the record.  


Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran submit authorizations to release private treatment records he currently receives for asbestosis, including any non-duplicative private treatment records from Dr. Beck, dating back to 2003/2004.  This should include a specific request to obtain the referenced PFT studies conducted by Dr. Beck on May 4, 2009.  See Reference to DLCO value of 26 percent in October 2009 VA examination. 

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

2. Thereafter, afford the Veteran a VA respiratory examination to ascertain the current severity of his service-connected asbestosis.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's asbestosis.  

As part of this examination, the Veteran is to be afforded pulmonary function testing that includes results on FVC and DLCO (SB).  If DLCO (SB) is not indicated, the examiner should explain why. Post-bronchodilator results should be obtained unless pre bronchodilator results are normal or the examiner determines that post-bronchodilator results should not be used and states the reason why.  

The examiner should indicate in as specific terms as possible, the extent of impairment considered due to asbestosis and the extent of any impairment due to other respiratory disability, e.g. chronic obstructive pulmonary disease (if diagnosed). 

3. Thereafter, the claim for an increased initial rating for asbestosis should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time be allowed for response. Thereafter, the case must be returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


